DETAILED ACTION
This office action is in response to correspondence filed on 4/21/2022.  
The Amendment filed on 4/21/2022 has been entered.  
Claims 1-6, 8, 11-13, 15-17, and 20 are amended by Applicant.
Claim 7 and 14 are cancelled by Applicant.
Claims 1-6, 8-13, and 15-20 remain pending in the application of which Claims 1 and 11 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Regarding Double Patenting Rejections, applicant’s argument, pages 7-8, filed 4/21/2022, with respect to the rejections of claims 1-20 under 101 have been fully considered and are persuasive.  The rejections of 3/14/2016 have been withdrawn in view of the arguments and the amendments to the independent Claims 1 and 11.


Allowable Subject Matter
Claims 1-6, 8-13, and 15-20 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1 and 11.

Most pertinent prior art:
ADAMS (US 2014/0257821 A1) discloses a processing system comprising: a
 first memory operating in a first power domain (ADAMS Fig. 2; Par 14 – “The more the number of circuits turned off, the lower the power consumption and the longer is the wake-up time. If there no activity, the processor can go back to the idle state. If the duty cycle of the processor being active is small, then the average power consumed by the processor will also be small.”) and configured to store sound data (ADAMS Fig. 1 – “Memory Element 20; Audio Buffer 18; Envelope Buffer 28”;Par 14 – “The more the number of circuits turned off, the lower the power consumption and the longer is the wake-up time. If there no activity, the processor can go back to the idle state. If the duty cycle of the processor being active is small, then the average power consumed by the processor will also be small.”;  Par 15 – “A direct memory access (DMA) controller 16 may facilitate storing the first data in an audio buffer 18 of memory element 20. As used herein, the term “audio buffer” includes a buffer (e.g., circular buffer) configured to store the first data from sensor 12. “Data,” as used herein in this specification, refers to values of quantitative items, such as the digital signals from ADC 14.”) detected by a microphone (ADAMS Fig. 1 – “Mic 12”; Par 15 – “System 10 includes a sensor 12 (e.g., a microphone or mic) that captures natural signals (e.g., auditory signals, optical signals, etc.) and converts them into analog signals (e.g., voltage signal, current signal).”); 
a memory access circuit (ADAMS Fig. 1 – “DAM Controller 16”) operating in the first power domain (ADAMS Fig. 2; Par 14 – “The more the number of circuits turned off, the lower the power consumption and the longer is the wake-up time. If there no activity, the processor can go back to the idle state. If the duty cycle of the processor being active is small, then the average power consumed by the processor will also be small.”) and configured to transfer the sound data to a [second memory] register (ADAMS Par 20 – “A processor 30 may communicate with memory element 20 via DMA controller 16. For example, processor 30 may initiate a read operation with DMA controller 16, which starts the memory access process. DMA controller 16 can generate addresses and initiate memory read or write cycles. DMA controller 16 can contain several registers that can be written and read by processor 30.”) according to a first command, in order to store the sound data as voice data (ADAMS Fig. 2 – “Read Signal Buffer, Perform Voice-Trigger Detection Algorithm 56”; Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm). Any suitable voice activity detection algorithms can be used as a trigger to activate an automatic speech recognition module (e.g., of a mobile device or other larger system of which system 10 is a part)”; In other words, the audio signal read from the buffer contains the speech data for keyword matching; thus, the read audio data are temporarily stored as voice data.); and 
a first processing circuit operating in the first power domain (ADAMS Fig. 2; Par 14 – “The more the number of circuits turned off, the lower the power consumption and the longer is the wake-up time. If there no activity, the processor can go back to the idle state. If the duty cycle of the processor being active is small, then the average power consumed by the processor will also be small.”) and configured to output a second command (ADAMS Fig. 5 – “Execute Keyword Matching Algorithm on Data Samples 154”; Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm).”) to enable a second processing circuit (ADAMS Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm). Any suitable voice activity detection algorithms can be used as a trigger to activate an automatic speech recognition module (e.g., of a mobile device or other larger system of which system 10 is a part).”; Par 32 – “If the keyword is detected, processor 30 may stop further sampling of data and proceed to activate other components of the larger system (e.g., mobile device, remote control, computer, etc.) of which system 10 may be a part.”) when the sound data has information of human voice (ADAMS Fig. 2 – “Speech Signal 40; Onset of Voice 52”; Par 27 – “The onset of voice 52 may cause a change in data in envelope buffer 28, as evidenced by output of envelope detector 42. At timer output 44(3), processor 30 may perform activity 54, including reading envelope buffer 28 and executing VAD algorithms on the data stored in envelope buffer 28. The VAD algorithms would indicate that a VAD event has been detected.”), 
wherein the second processing circuit operates in a second power domain (ADAMS Par 12 – “In general, VCDs, such as cell-phones, provide for always-on monitoring of the external sound field, so that the VCD can emerge from “stand by” mode on a voice command.”; Par 32 – “At 156, a determination may be made whether any keyword is detected. If the keyword is detected, processor 30 may stop further sampling of data and proceed to activate other components of the larger system (e.g., mobile device, remote control, computer, etc.) of which system 10 may be a part.”) and [is coupled between the first processing circuit and the second memory], and a power consumption to which the first power domain corresponds is lower than a power consumption to which the second power domain corresponds (ADAMS Par 12 – “In general, VCDs, such as cell-phones, provide for always-on monitoring of the external sound field, so that the VCD can emerge from “stand by” mode on a voice command.”; Par 14 – “The processor may be set to wake up periodically from an idle state (e.g., processor state wherein the processor uses low power and it is not executing any applications; can be also called standby mode, low-power mode, or sleep mode) and check the circular buffer to determine if any activity has occurred. In the idle state, various circuits and portions of the processor can be turned off.”; Par 32 – “At 156, a determination may be made whether any keyword is detected. If the keyword is detected, processor 30 may stop further sampling of data and proceed to activate other components of the larger system (e.g., mobile device, remote control, computer, etc.) of which system 10 may be a part.”), 
wherein the first command is outputted from one of the first processing circuit and the second processing circuit (ADAMS Fig. 2 – “Read Signal Buffer, Perform Voice-Trigger Detection Algorithm 56”; Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm). Any suitable voice activity detection algorithms can be used as a trigger to activate an automatic speech recognition module (e.g., of a mobile device or other larger system of which system 10 is a part)”; In other words, the audio signal read from the buffer contains the speech data for keyword matching; thus, the read audio data are temporarily stored as voice data.), 
wherein when the second processing circuit is first enabled by the second command, the second processing circuit is not configured to determine whether the voice data matches a predetermined voice command (ADAMS Par 28 – “Processor 30 may perform activity 56, which can include reading audio buffer 18 and performing a voice-trigger matching algorithm (e.g., keyword matching algorithm). Any suitable voice activity detection algorithms can be used as a trigger to activate an automatic speech recognition module (e.g., of a mobile device or other larger system of which system 10 is a part).”; Par 32 – “If the keyword is detected, processor 30 may stop further sampling of data and proceed to activate other components of the larger system (e.g., mobile device, remote control, computer, etc.) of which system 10 may be a part.”; Par 25 – “If the keyword is detected, processor 30 may signal other components in system 10 to take some action, or processor 30 may execute some other task that is appropriate to control system 10.”; In other words, ADAMS teaches the second processor (a larger system/other components) may be invoked to perform a task (Par 25 – “take some action”) rather than performing a keyword matching (Par 28).  Thus, ADAMS teaches the second process circuit is not configured to perform a keyword matching.), 
[wherein when second processing circuit is enabled by the second command again, the second processing circuit is configured to determine whether the voice data matches the predetermined voice command].
However, ADAMS does not explicitly teach the [square-bracketed] limitations, and teaches the underlined features instead.  Especially ADAMS fails to teach when the second processing circuit is first enabled, it does not match a predetermined voice command, but it does so when the second processing circuit is enabled again, as recited in the independent claims.

ZOPF (US 10,332,543 B1) also discloses a similar method/system comprising: separate processors (Fig. 2 SOD 223 and WUPD 228) with different power domains (Fig. 3 SOD Power Domain 340 and WUPD Power Domain 380), wherein the second power domain (WUPD Power Domain) consumes more power.
CHUANG (US 2018/0322871 A1) also discloses a similar method/system comprising: separate processors (Fig. 3A first group of components (Permanently turned on (200, 210)) and second group of components (220, 240, 260, and HS), wherein the second group of components operate in a more power consuming mode (sleep mode or regular operation mode).
BAYES (US 2014/0163978 A1) also discloses a similar method/system comprising: seprate processors (Fig. 1 –“Audio detection module 106, speech detection module 108, Speech processing module 110, Application processing module 112”, etc.; Fig. 3 Activate “speech detection module 312”, “speech processing module 318), Deactivating “speech processing module 322”, and “speech detection module 316”) for operating in different power modes (Fig. 1 Power management module 120).

However, the closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1 and 11.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655